Citation Nr: 0908739	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-03 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
back disorder. 
 
2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hypertension. 
 
3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
kidney disease, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to September 
1957.  

Service connection for a back disorder, hypertension and a 
kidney condition, to include as secondary to hypertension, 
were initially denied by a decision of the Department of 
Veterans Affairs (VA) agency of original jurisdiction in 
September 1987.  The VA Board of Veterans Appeals (Board) 
denied service connection for a back disorder, hypertension 
and a kidney condition in a decision dated in September 1989.  
These determinations are final. See 38 U.S.C.A. § 7104 (West 
2002 & Supp. 2008).  

The current appeal comes before the Board from a November 
2004 rating decision of the VA Regional Office (RO) in 
Chicago, Illinois that declined to reopen the claims of 
entitlement to service connection for a back disorder, 
hypertension and kidney disease, to include as secondary to 
hypertension.  

The Veteran was afforded a personal hearing in September 2007 
by videoconference before the undersigned Veterans Law Judge 
sitting at Washington, DC.  The transcript is of record.  The 
case was remanded by Board decision dated in October 2007.  .




FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
back disorder, hypertension and a kidney condition, to 
include as secondary to hypertension, in September 1989.

2.  Evidence received subsequent to the Board's 1989 
determination, when considered by itself or together with 
previous evidence of record, does not relate to an 
unestablished fact necessary to support the claims of service 
connection for a back disorder, hypertension and a kidney 
disease, to include as secondary to hypertension.


CONCLUSIONS OF LAW

1.  The Board's September 1989 decision denying service 
connection for a back disorder, hypertension and a kidney 
condition, to include as secondary to hypertension, is final. 
38 U.S.C.A. § 7104 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.104, 20.1104 (2008).

2.  The evidence received subsequent to the Board's 1989 
decision is not new and material and the appellant's claims 
of entitlement to service connection for a back disorder, 
hypertension and a kidney condition, to include as secondary 
to hypertension, are not reopened. 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen the claim of entitlement to 
service connection for a back disorder, hypertension and 
kidney disease, to include as secondary to hypertension.  He 
asserts that he developed these disabilities in service and 
now has chronic disorders for which service connection should 
be granted.



Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

Here, the VCAA duty to notify was fully satisfied in a letter 
sent to the appellant in March 2005 that addressed the notice 
elements.  Consequently, the Board finds that adequate notice 
has been provided, as the appellant was informed of what 
evidence is necessary to substantiate the elements required 
to reopen a final claim and to establish service connection.  
While the duty to notify the Veteran was not fully satisfied 
prior to the initial unfavorable decision on the claim by the 
AOJ, such notice errors were cured by issuance of fully 
compliant notice, followed by readjudication of the claim. 
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims and given ample time to respond, but 
the AOJ also readjudicated the claims in a statement of the 
case issued in December 2005 after adequate notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims of whether new and material evidence 
has been received to reopen the claims of entitlement to 
service connection for a back disorder, hypertension and a 
kidney condition, to include as secondary to hypertension.  
VA clinical records have associated with the claims folder.  
A VA examination was conducted in October 2004.  The Veteran 
was afforded a personal hearing in September 2007.

Unfortunately, the Veteran's service treatment records are 
unavailable and multiple attempts by the RO to locate them 
have been unsuccessful.  The appellant still maintains that 
there are extant service treatment records and the case was 
remanded in October 2007 for additional information from the 
appellant and a more comprehensive search for records.  No 
additional evidence has been forthcoming in this respect.  In 
the Informal Hearing Presentation dated in February 2009, the 
accredited representative asserts that the remand instruction 
were not complied with as directed by the Board, 
specifically, that sick call records were to be requested as 
well as morning reports.  Another remand for further 
development was requested.  

The Board observes, however, that in a letter dated in July 
2008, the RO clearly informed the Veteran that a search for 
the above cited records was negative and that they had been 
destroyed in a fire at the National Personnel Records Center.  
Therefore, the Board need not remand this case for additional 
development in this regard as it appears this would be 
fruitless.  There remains no known avenue for securing 
additional evidence in support of the appellant's claims. 

The Board would point out that lack of service medical 
records is not necessarily fatal to a claim.  The Veteran 
himself has an obligation to assist in the development of his 
claim.  The Board notes he has presented no clinical evidence 
for the 30-year time frame between service discharge and his 
initial application for service connection of the claimed 
disorders which might support his contentions.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the duty to assist is not always a one-way street.  In 
order for VA to process claims, individuals applying for 
benefits also have a responsibility to cooperate with the 
agency in the gathering of evidence necessary to establishing 
entitlement to benefits. See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991); see also Kowalski v. Nicholson, No. 02-1284 
(Jun. 8 2005).  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence. Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992), 
citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Therefore, the Board must base the current decision on the 
evidence of record.

Under the circumstances, VA has no further duty to assist 
with respect to the issues of whether new and material 
evidence has been received to reopen the claims of service 
connection for a back disorder, hypertension and a kidney 
condition, to include as secondary to hypertension. See 38 
U.S.C.A. § 5103A (a) (2); see also Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  The claims are ready to be 
considered on the merits.



Law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1131 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and active military 
service. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), 
citing Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2008).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis or hypertension or kidney disease becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310 (2008). This 
includes disability made chronically worse by service-
connected disability. See Allen v. Brown, 7 Vet. App. 439 
(1995).

Factual background and legal analysis

The Board denied entitlement to service connection for a back 
disorder, hypertension and kidney disease, to include as 
secondary to hypertension, in a decision dated in September 
1989.  This determination is final. See 38 C.F.R. § 20.1104.  
As the September 1989 Board decision was the last final 
disallowance, the Board must review all of the evidence 
submitted since that decision to determine whether the 
appellant's claims of entitlement to service connection for 
such should be reopened and re-adjudicated de novo. See Evans 
v. Brown, 9 Vet. App. 273 (1996) . A claim that is the 
subject of a final decision can only be reopened upon the 
submission of new and material evidence. 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008).

The Board points out that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 applies in the instant case as the 
appellant's application to reopen the claims was received 
after August 2001.

New evidence is defined in 38 C.F.R. § 3.156(a) (2008) as 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed." Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed a claim for service connection for a back 
disorder, hypertension and kidney disease, to include as 
secondary to hypertension April 1987.  By rating action dated 
in September 1987, service connection for a back disorder, 
hypertension and kidney disease, to include as secondary to 
hypertension, was denied.  The Board affirmed the denials of 
the claims by a decision dated in September 1989 on the bases 
that back disability and hypertension were not shown for many 
years after service and that a kidney disorder had not been 
demonstrated.  

The evidence of record at the time of the 1989 Board decision 
denying entitlement to service connection for a back 
disorder, hypertension and kidney disease, to include as 
secondary to hypertension, consisted of the report of a VA 
examination conducted in June 1987 in which the Veteran was 
reported to have stated that he "knew" he had high blood 
pressure in 1957 when he was in service.  He related that 
this had been picked up on a routine check up.  He said that 
he had had high blood pressure for so long that it had begun 
to affect his kidneys.  The Veteran stated that he had pain 
in his back from the sciatic nerve.  He related that he had 
had to engage in a lot of heavy lifting in service with field 
tents, and that he "sprung" his back at that time for which 
he went into the hospital.  He stated that since service, he 
had worked on assembly line in the auto industry until 1978, 
and was put on restricted work by his doctor because his 
company could not accommodate his back and blood pressure 
problems.  The examiner stated that an adequate examination 
could not be performed and diagnostic tests were ordered.  An 
X-ray of the lumbosacral spine was interpreted as normal.  
Following examination, pertinent impressions were rendered of 
moderate hypertension, and claimed low back condition with 
findings of marked limitation of motion and positive low back 
signs.  No diagnosis relating to the kidneys was provided.

The Veteran presented extensive testimony on personal hearing 
in March 1988 in support of his claims.

The Veteran attempted to reopen the claims in correspondence 
received in April and May 2004.  

Evidence added to the record following the Board's September 
1989 denials of the claims of service connection for a back 
disorder, hypertension and kidney disease, to include as 
secondary to hypertension, consists of VA outpatient records 
dating from February 2004 showing treatment and follow-up for 
various conditions, including a small renal cyst, 
hypertension and degenerative joint disease of the lumbar 
spine.  On VA examination in October 2004, the Veteran 
related that his back problem began in the military and that 
he had been hospitalized for that injury.  He said that his 
recuperation had been uneventful but that he had had 
intermittent symptomatology over the years with flare-ups of 
back pain.  The appellant stated that hypertension had been 
diagnosed in the military in 1957 at the time of back 
treatment.  He said that he had been told approximately two 
years before that his kidneys were functioning at about 50 
percent of normal.  It was noted that the Veteran had been 
seen in the nephrology clinic where a diagnosis of 
hypertensive nephropathy had been made, and that renal 
ultrasound in 2003 had revealed a small cyst on the upper 
pole of the left kidney.  

The Veteran presented testimony on personal hearing in 
September 2007 and reiterated history of injuring his back 
while loading and unloading mesh tents in service for which 
he was hospitalized for 18 days.  He stated that while 
admitted, his blood pressure was found to be very high and 
that he had been bothered with it since then.  The appellant 
related that he had gone to private doctors after service 
until the 1970s, but that one physician's office had been 
demolished and the doctor was no longer around.  

Legal Analysis

The Board finds in this instance that while pertinent 
evidence received since the September 1989 Board decision is 
new in the sense that it was not previously of record, it is 
not "material" to the facts of this case.  There is still no 
clinical evidence that supports a finding that the Veteran's 
currently claimed back disorder, hypertension and kidney 
disease, to include as secondary to hypertension, had their 
onset during service or within one year of discharge from 
active duty.  The Veteran's statements have been carefully 
considered.  However, as a layperson, he cannot support the 
claim on a medical matter on the basis of his assertions 
alone. See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  While it 
is unfortunate that service treatment are unavailable, there 
is still no clinical evidence in the record for more than 30 
years after discharge from active duty and continuity of 
symptomatology from service cannot be reasonably established. 
See 38 C.F.R. § 3.303.  Thus, the additional information 
obtained since the September 1989 Board decision, when 
considered alone or with previously submitted evidence, does 
not relate to an unestablished fact necessary to establish 
the claims.  It is therefore not material to reopen the 
claims.

In summary, the Board finds that the preponderance of the 
evidence is against the claims.  The Veteran's application to 
reopen the claims of service connection for a back disorder, 
hypertension and kidney disease, to include as secondary to 
hypertension, is thus denied.


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a back 
disorder.

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for hypertension.

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for kidney 
disease, to include as secondary to hypertension.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


